            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 1 of 14




     BURSOR & FISHER, P.A.
1    L. Timothy Fisher (State Bar No. 191626)
2    Yeremey O. Krivoshey (State Bar No. 295032)
     1990 North California Blvd., Suite 940
3    Walnut Creek, CA 94596
     Telephone: (925) 300-4455
4    Facsimile: (925) 407-2700
5    E-Mail: ltfisher@bursor.com
              ykrivoshey@bursor.com
6
     Attorneys for Plaintiff
7
8
9                               UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
12   ASHLEY BUGARIN, on behalf of herself and      Case No.
     all others similarly situated,
13
                                  Plaintiff,       CLASS ACTION COMPLAINT
14
           v.
15
     ALL NIPPON AIRWAYS CO., LTD.,                 JURY TRIAL DEMANDED
16
                                 Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT
               Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 2 of 14




1              Plaintiff Ashley Bugarin (“Plaintiff”), individually and on behalf of all others similarly
2    situated, alleges the following on the investigation of her counsel and upon information and belief,

3    except as to Plaintiff’s allegations regarding her own actions which are based on personal
4    knowledge.
5                                         NATURE OF THE ACTION
6              1.     This is a class action lawsuit regarding Defendant All Nippon Airways Co., Ltd.
7    (“All Nippon” or “Defendant”) failure to provide full refunds to customers whose flights were
8    cancelled as a result of the coronavirus, or COVID-19.
9              2.     Given the outbreak of the coronavirus, Defendant has cancelled a vast percentage of
10   its international and United States flights. However, Defendant has, to date, refused to issue
11   refunds for flights that Defendant cancelled.
12             3.     The United States Department of Transportation (“DOT”) has “issued an
13   Enforcement Notice clarifying, in the context of the 2019 Novel Coronavirus (COVID-19) public
14   health emergency, that U.S. and foreign airlines remain obligated to provide a prompt refund to
15   passengers for flights to, within, or from the United States when the carrier cancels the passenger’s
16   scheduled flight or makes a significant schedule change and the passenger chooses not to accept
17   the alternative offered by the carrier. The obligation of airlines to provide refunds, including the
18   ticket price and any optional fee charged for services a passenger is unable to use, does not cease
19   when the flight disruptions are outside of the carrier’s control (e.g., a result of government
20   restrictions).”1 Indeed, the DOT’s Enforcement Notice makes perfectly clear that offering
21   “vouchers or credits for future travel” is not an adequate or appropriate substitute for airlines’
22   obligations to offer refunds for cancelled flights.2
23
24   1
      DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT NOTICE
25   CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF COVID-19 (Apr. 3,
     2020), https://www.transportation.gov/briefing-room/us-department-transportation-issues-
26   enforcement-notice-clarifying-air-carrier-refund (last accessed May 15, 2020) (hereinafter “DOT
     NOTICE”) (emphasis added).
27
     2
         See id.
28
     CLASS ACTION COMPLAINT
               Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 3 of 14




 1              4.    On May 12, 2020, the DOT issued a Second Enforcement Notice, which stated the
 2   following:
 3                    (a)     The DOT reiterated that “airlines have an obligation to provide a refund to a
 4                            ticketed passenger when the carrier cancels or significantly changes the
 5                            passenger’s flight, and the passenger chooses not to accept an alternative
 6                            offered by the carrier.”3
 7                    (b)     Online travel agencies are required to provide a “prompt refund” when “(i)
 8                            an airline cancels or significantly changes a flight, (ii) an airline
 9                            acknowledges that a consumer is entitled to a refund, and (iii) passenger
10                            funds are possessed by a ticket agent.”4
11                    (c)     “The refund policy in place at the time the passenger purchased the ticket is
12                            the policy that is applicable to that ticket.”5
13                    (d)     “Airlines and ticket agents can offer consumers alternatives to a refund, such
14                            as credits or vouchers, so long as the option of a refund is also offered and
15                            clearly disclosed if the passenger is entitled to a refund.”6
16                    (e)     “For airlines, ‘prompt’ is defined as being within 7 business days if a
17                            passenger paid by credit card, and within 20 days if a passenger paid by
18                            cash or check.”7
19
20
21
     3
22    DEP’T OF TRANSP., FREQUENTLY ASKED QUESTIONS REGARDING AIRLINE TICKET REFUNDS GIVEN
     THE UNPRECEDENTED IMPACT OF THE COVID-19 PUBLIC HEALTH EMERGENCY ON AIR TRAVEL 1
23   (May 12, 2020), https://www.transportation.gov/sites/dot.gov/files/2020-05/Refunds-
     %20Second%20Enforcement%20Notice%20FINAL%20%28May%2012%202020%29.pdf (last
24   accessed May 15, 2020) (hereinafter “DOT SECOND NOTICE”).
25   4
         Id. at 2.
     5
26       Id.
     6
         Id. at 3 (emphasis added).
27
     7
         Id. (emphasis added).
28
     CLASS ACTION COMPLAINT                                                                                2
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 4 of 14




 1           5.      Defendant All Nippon is the largest airline in Japan by revenue and passenger
 2   numbers. In 2019, All Nippon carried over 9 million passengers internationally.8 All Nippon’s
 3   business was disrupted as a result of government-mandated restrictions on travel in response to the
 4   coronavirus.
 5           6.      Defendant All Nippon has suspended service on select routes due to “reduced
 6   passenger demand” caused by the coronavirus, COVID-19.9
 7           7.      Plaintiff, like many other travelers, was scheduled to fly with All Nippon. As part
 8   of Plaintiff’s trip, Plaintiff was to embark on a departing flight from or destined for the United
 9   States: a departing flight from San Jose, California to Tokyo, Japan, and a return flight from
10   Tokyo to San Francisco, California.
11           8.      Plaintiff purchased her flight tickets on Asaptickets.com.
12           9.      Plaintiff’s return flight was cancelled by was cancelled by All Nippon due to the
13   coronavirus travel restrictions.
14           10.     Plaintiff has not been refunded by All Nippon for her cancelled flight.
15           11.     All Nippon was required by the DOT Enforcement Notice to provide Plaintiff a
16   prompt refund when All Nippon cancelled her flight.
17           12.     All Nippon also represents in its Contract of Carriage that “When a Passenger is
18   prevented from using the Carriage provided for in his/her Ticket resulting from [All Nippon]
19   cancels a flight . . . the amount of the refund shall be . . . if no portion of the trip has been made, an
20   amount equal to the fare paid.”10
21
22
23   8
      ANA HOLDINGS FINANCIAL RESULTS FOR THE YEAR ENDED MARCH 31, 2019 at 4 (2020),
24   https://ssl4.eir-parts.net/doc/9202/tdnet/1820531/00.pdf (last accessed May 15, 2020).
     9
      ALL NIPPON, [INTERNATIONAL] TEMPORARILY SUSPEND SERVICE ON SELECT ROUTES DUE TO THE
25   NEW-TYPE CORONAVIRUS, https://ana.force.com/enjp/s/article/answers000020830en (last accessed
26   May 15, 2020).
     10
        ALL NIPPON CONTRACT OF CARRIAGE § 13(C)(1)(a),
27   https://www.ana.co.jp/en/us/siteinfo/international/conditions-of-carriage/ (last accessed May 15,
28   2020).

     CLASS ACTION COMPLAINT                                                                                  3
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 5 of 14




 1          13.     All Nippon’s acts are in violation of the DOT’s Enforcement Notice, which requires
 2   airlines to provide “a prompt refund to passengers . . . when their carrier cancels the passenger’s
 3   scheduled flight.”11 The DOT Enforcement Notice applies to “U.S. and foreign airlines.”12
 4          14.     All Nippon’s consumers have excoriated All Nippon’s refusal or failure to provide
 5   its customers with refunds. For instance, like Plaintiff, customers on the website tripadvisor.com
 6   have stated:
 7          April 2020 Review:13
 8
 9
10
11
12
13
14
15          March 2020 Review:
16
17
18
19
20
21
22   //
23   //
24   //
25
26   11
        DOT NOTICE
     12
        Id.
27   13
        ALL NIPPON REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729021-
28   Reviews-ANA-All-Nippon-Airways.html#REVIEWS (last accessed May 15, 2020).

     CLASS ACTION COMPLAINT                                                                                4
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 6 of 14




 1          March 2020 Review:
 2

 3
 4
 5
 6
 7
 8
 9          February 2020 Review:14

10
11
12
13
14
15
16
17
            15.     Plaintiff brings this action on behalf of herself and the Class for equitable relief and
18
     to recover damages and restitution for: (i) unjust enrichment, (ii) conversion, (iii) breach of
19
     contract, (iv) money had and received, and (v) violation of California’s Unfair Competition Law,
20
     California Business & Professions Code §§ 17200, et seq.
21
                                                   PARTIES
22
            16.     Plaintiff Ashley Bugarin is a citizen of the State of California and resides in San
23
     Jose, California. On November 2019, Plaintiff purchased two tickets from Asaptickets.com for
24
     two flights on All Nippon: a departing flight from San Jose, California to Tokyo, Japan, and a
25
     returning flight from Tokyo to San Francisco, California. Plaintiff was to depart for Tokyo on
26
27   14
       ALL NIPPON REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-d8729021-
28   Reviews-or5-ANA-All-Nippon-Airways.html#REVIEWS (last accessed May 15, 2020).

     CLASS ACTION COMPLAINT                                                                               5
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 7 of 14




 1   March 23, 2020, and to return to San Francisco on April 8, 2020. Plaintiff paid approximately
 2   $788 per round-trip ticket for a total of $1609.70. In or about April 2020, Plaintiff’s return flight
 3   was cancelled by All Nippon due to the coronavirus, COVID-19. Plaintiff contacted All Nippon
 4   about a cash refund several times and was on the phone for several hours each time, but she was
 5   never able to reach a representative of All Nippon. Plaintiff has not been refunded by All Nippon
 6   for her return flight, despite these repeated requests.
 7           17.     Defendant All Nippon Airways Co., Ltd. is a corporation organized under the laws
 8   of the Japan with its headquarters in Tokyo, Japan. Defendant All Nippon conducts substantial
 9   business throughout the United States and in the State of California.
10                                     JURISDICTION AND VENUE
11           18.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
12   1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one member
13   of the Class, as defined below, is a citizen of a different state than Defendant, there are more than
14   100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive
15   of interest and costs.
16           19.     This Court has personal jurisdiction over this action because Defendant purposefully
17   availed itself of this forum by engaging in suit-related conduct in this District.
18           20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because, as a foreign
19   corporation, Defendant may be sued in any judicial district.
20                                   CLASS ACTION ALLEGATIONS
21           21.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23, on behalf
22   of the following Class:
23
                     All persons in the United States who purchased tickets for travel on an All
24                   Nippon flight scheduled to operate to, from, or within the United States
                     whose flights were cancelled or were subject to a significant schedule
25                   change and not refunded.
26           22.     Plaintiff also seeks to represent a subclass of all Class members who purchased
27   tickets in California (the “Subclass”).
28
     CLASS ACTION COMPLAINT                                                                                  6
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 8 of 14




 1          23.     Collectively, the Class and Subclass shall be referred to as the “Classes.”
 2          24.     Subject to additional information obtained through further investigation and
 3   discovery, the foregoing definitions of the Classes may be expanded or narrowed by amendment to
 4   the complaint or narrowed at class certification.
 5          25.     Specifically excluded from the Classes are Defendant, Defendant’s officers,
 6   directors, agents, trustees, parents, children, corporations, trusts, representatives, employees,
 7   principals, servants, partners, joint ventures, or entities controlled by Defendant, and their heirs,
 8   successors, assigns, or other persons or entities related to or affiliated with Defendant and/or
 9   Defendant’s officers and/or directors, the judge assigned to this action, and any member of the
10   judge’s immediate family.
11          26.     Numerosity. The members of the proposed Classes are geographically dispersed
12   throughout the United States and are so numerous that individual joinder is impracticable. Upon
13   information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of
14   individuals that are members of the proposed Classes. Although the precise number of proposed
15   members is unknown to Plaintiff, the true number of members of the Classes is known by
16   Defendant. Members of the Classes may be notified of the pendency of this action by mail and/or
17   publication through the distribution records of Defendant and third-party retailers and vendors.
18          27.     Typicality. The claims of the representative Plaintiff are typical of the claims of the
19   Classes in that the representative Plaintiff, like all members of the Classes, paid for an All Nippon
20   flight that was cancelled, and did not receive a refund for the cancelled flight or for any
21   consequential damages and cancelations caused by the original cancelled flight. The representative
22   Plaintiff, like all members of the Classes, has been damaged by Defendant’s misconduct in the very
23   same way as the members of the Classes. Further, the factual bases of Defendant’s misconduct are
24   common to all members of the Classes and represent a common thread of misconduct resulting in
25   injury to all members of the Classes.
26          28.     Existence and predominance of common questions of law and fact. Common
27   questions of law and fact exist as to all members of the Classes and predominate over any
28
     CLASS ACTION COMPLAINT                                                                                  7
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 9 of 14




 1   questions affecting only individual members of the Classes. These common legal and factual
 2   questions include, but are not limited to, the following:
 3          (a)     Whether All Nippon failed to refund purchasers of cancelled flights and the
 4                  consequential damages caused thereby;

 5          (b)     Whether All Nippon falsely represented that customers whose flights were cancelled
                    would receive a cash refund for cancelled flights;
 6
            (c)     Whether All Nippon is liable to Plaintiff and the Classes for unjust enrichment;
 7
            (d)     Whether All Nippon unlawfully converted money from Plaintiff and members of
 8                  the Classes; and
 9
            (e)     Whether Plaintiff and the Classes are entitled to damages, restitution, equitable,
10                  injunctive, compulsory, or other relief.

11          29.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

12   interests of the Classes. Plaintiff has retained counsel who are highly experienced in complex

13   consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on behalf

14   of the Classes. Plaintiff has no interests that are antagonistic to those of the Classes.

15          30.     Superiority. A class action is superior to all other available means for the fair and

16   efficient adjudication of this controversy. The damages or other financial detriment suffered by

17   members of the Classes is relatively small compared to the burden and expense of individual

18   litigation of their claims against Defendant. It would, thus, be virtually impossible for members of

19   the Classes, on an individual basis, to obtain effective redress for the wrongs committed against

20   them. Furthermore, even if members of the Classes could afford such individualized litigation, the

21   court system could not. Individualized litigation would create the danger of inconsistent or

22   contradictory judgments arising from the same set of facts. Individualized litigation would also

23   increase the delay and expense to all parties and the court system from the issues raised by this

24   action. By contrast, the class action device provides the benefits of adjudication of these issues in a

25   single proceeding, economies of scale, and comprehensive supervision by a single court, and

26   presents no unusual management difficulties under the circumstances.

27          31.     In the alternative, the Classes may be certified because:

28
     CLASS ACTION COMPLAINT                                                                              8
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 10 of 14




                     (a)    the prosecution of separate actions by individual members of the Classes
 1
                            would create a risk of inconsistent or varying adjudication with respect to
 2                          individual members of the Classes that would establish incompatible
                            standards of conduct for the Defendant;
 3
                     (b)    the prosecution of separate actions by individual members of the Classes
 4                          would create a risk of adjudications with respect to them that would, as a
                            practical matter, be dispositive of the interests of other members of the
 5                          Classes not parties to the adjudications, or substantially impair or impede
                            their ability to protect their interests; and/or
 6
                     (c)    Defendant have acted or refused to act on grounds generally applicable to
 7                          the Classes as a whole, thereby making appropriate final declaratory and/or
 8                          injunctive relief with respect to the members of the Classes as a whole.

 9                                          CAUSES OF ACTION

10                                                COUNT I
                                              Unjust Enrichment
11
            32.      Plaintiff incorporates and realleges each preceding paragraph as though fully set
12
     forth herein.
13
            33.      Plaintiff brings this claim on behalf of herself and members of the Classes.
14
            34.      Plaintiff and the Classes conferred a benefit on Defendant in the form of monies
15
     paid to purchase airline tickets for flights that were later cancelled or subject to significant schedule
16
     change by All Nippon.
17
            35.      Defendant has knowledge of these benefits.
18
            36.      Defendant voluntarily accepted and retained these benefits. Defendant voluntarily
19
     retained the benefit of the purchase price of the tickets in addition to consequential damages
20
     resulting from the cancelation (such as the customer having to cancel the return flight).
21
            37.      Because these benefits were obtained unlawfully, namely by selling airline tickets
22
     for flights that were later cancelled by All Nippon, it would be unjust and inequitable for the
23
     Defendant to retain them without paying the value thereof.
24
                                                   COUNT II
25                                                 Conversion
26          38.      Plaintiff incorporates and realleges each preceding paragraph as though fully set
27   forth herein.
28
     CLASS ACTION COMPLAINT                                                                                9
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 11 of 14




 1          39.      Plaintiff brings this claim individually and on behalf of the members of the Classes
 2   against Defendant.
 3          40.      Plaintiff and members of the Classes have an ownership right to the monies paid for
 4   the tickets for cancelled flights sold by Defendant, as well as for the consequential damages
 5   resulting therefrom.
 6          41.      Defendant has wrongly asserted dominion over the payments illegally diverted to
 7   them for the cancelled flights, and consequential damages resulting therefrom. Defendant has done
 8   so every time that Plaintiff and members of the Classes paid to purchase a ticket for a flight that
 9   was later cancelled or subject to a significant schedule change by All Nippon.
10          42.      As a direct and proximate cause of Defendant’s conversion, Plaintiff and members
11   of the Classes suffered damages in the amount of the payments made for each time they purchased
12   a ticket for a flight that was cancelled or subject to a significant schedule change by All Nippon,
13   and in the amount of consequential damages resulting therefrom.
14                                                COUNT III
                                               Breach of Contract
15
            43.      Plaintiff incorporates and realleges each preceding paragraph as though fully set
16
     forth herein.
17
            44.      Plaintiff brings this claim on behalf of herself and members of the Classes.
18
            45.      Defendant entered into contracts with Plaintiff and members of the Classes to
19
     provide services in the form of flights in exchange for a set amount of money.
20
            46.      Plaintiff and members of the Classes performed by paying the airline ticket fees for
21
     the flights before they were cancelled.
22
            47.      Defendant has breached these contracts by retaining Plaintiff and members of the
23
     Classes’ airline ticket fees while not providing flight services.
24
            48.      Plaintiff and members of the Classes have suffered an injury through the payment of
25
     money for tickets while not receiving services in return.
26
27
28
     CLASS ACTION COMPLAINT                                                                                10
             Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 12 of 14



                                                COUNT IV
 1                                         Money Had And Received
 2            49.   Plaintiff hereby incorporates by reference the allegations contained in all preceding
 3   paragraphs of this complaint.
 4            50.   Plaintiff brings this claim individually and on behalf of the proposed Classes against
 5   Defendant.
 6            51.   Defendant received money in the form of airline ticket fees that was intended to be
 7   used for the benefit of Plaintiff and the Classes.
 8            52.   Those airline ticket fees were not used for the benefit of Plaintiff and the Class, and
 9   Defendant has not given back or refunded the wrongfully obtained money and airline ticket fees to
10   Plaintiff and the Classes.
11            53.   Defendant obtained money in the form of airline ticket fees that was intended to be
12   used to provide flights for Plaintiff and the Classes. However, Defendant has retained all of the
13   airline ticket fees while cancelling its flights that Plaintiff and members of the Classes were
14   supposed to be passengers on.
15                                              COUNT V
                       Violation Of California’s Unfair Competition Law (“UCL”),
16                       California Business & Professions Code §§ 17200, et seq.
17            54.   Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged above.
18            55.   Plaintiff brings this claim individually and on behalf of the members of the proposed
19   Subclass against Defendant.
20            56.   Pursuant to the Code of Federal Regulations, 14 C.F.R. § 259.5(b)(5), Defendant was
21   required to issue a prompt refund to Plaintiff and Subclass members whose flights Defendant
22   cancelled or significantly delayed within seven days if a passenger paid by credit card and within 20
23   days if a passenger paid by cash or check.15
24            57.   Defendant has failed to issue a prompt refund to Plaintiff and Subclass members.
25
26
27
     15
28        DOT SECOND NOTICE at 3.

     CLASS ACTION COMPLAINT                                                                              11
            Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 13 of 14




 1          58.     By committing the acts and practices alleged herein, Defendant has violated
 2   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. as to
 3   Plaintiff and the Subclass by engaging in unlawful conduct.
 4          59.     As a direct and proximate result of Defendant’s unfair practices, Plaintiff and
 5   Subclass members were deprived of their benefit of the bargain with Defendant and have suffered
 6   substantial injury in fact, and lost money and/or property. The injuries suffered by Plaintiff and
 7   Subclass members include, but are not limited to, the price of their flight tickets.
 8          60.     Plaintiff and the other Subclass members could not have reasonably avoided the
 9   injury each of them suffered.
10          61.     Pursuant to California Business and Professional Code § 17203, Plaintiff and the
11   Subclass seek an order of this Court that includes, but is not limited to, an order requiring Defendant
12   to: (a) provide restitution to Plaintiff and the other Subclass members; (b) disgorge all revenues
13   obtained as a result of violations of the UCL; and (c) pay Plaintiff’s and the Subclass’ attorney’s fees
14   and costs.
15                                         PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff respectfully requests, individually and on behalf of the alleged
17   Classes, that the Court enter judgment in their favor and against Defendant as follows:
18          (a)     An Order certifying the proposed Classes and appointing Plaintiff and her Counsel
19                  to represent the Classes;
20          (b)     An Order requiring Defendant to immediately issue refunds to Plaintiff and
21                  members of the Classes for the cost of cancelled tickets, any cancellation fees, and
22                  consequential damages resulting therefrom;
23          (c)     An Order of disgorgement of wrongfully obtained profits;
24          (d)     An award of compensatory, statutory, and punitive damages, in an amount to be
25                  determined;
26          (e)     An award of reasonable attorneys’ fees costs and litigation expenses, as allowable
27                  by law;
28
     CLASS ACTION COMPLAINT                                                                              12
           Case 5:20-cv-03341 Document 1 Filed 05/15/20 Page 14 of 14




 1          (f)     Interest on all amounts awarded, as allowed by law; and
 2          (g)     Such other and further relief as this Court may deem just and proper.
 3                                      DEMAND FOR JURY TRIAL
 4          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any
 5   and all issues in this action so triable as of right.
 6
 7   Dated: May 15, 2020                             Respectfully Submitted,
 8                                                   BURSOR & FISHER, P.A.
 9
                                                     By:     /s/ Yeremey Krivoshey
10                                                               Yeremey Krivoshey
11
                                                     L. Timothy Fisher (State Bar No. 191626)
12                                                   Yeremey O. Krivoshey (State Bar No. 295032)
                                                     1990 North California Blvd., Suite 940
13                                                   Walnut Creek, CA 94596
                                                     Telephone: (925) 300-4455
14
                                                     Facsimile: (925) 407-2700
15                                                   E-Mail: ltfisher@bursor.com
                                                              ykrivoshey@bursor.com
16
                                                     Attorneys for Plaintiff
17
18
19
20
21
22
23
24

25
26
27
28
     CLASS ACTION COMPLAINT                                                                          13
